FILED
                             NOT FOR PUBLICATION                            APR 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HONGWEI YANG,                                    No. 12-71303

               Petitioner,                       Agency No. A088-113-167

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Hongwei Yang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on Yang’s different accounts of what officials informed him about his

father’s suicide and based on inconsistencies regarding his addresses. See id. at

1048 (adverse credibility determination was reasonable under the “totality of

circumstances”). Yang’s explanations do not compel a contrary conclusion. See

Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). We reject Yang’s contention

that his documentary evidence overcomes the agency’s negative credibility finding.

See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (documents not sufficient

to rehabilitate testimony). Thus, in the absence of credible testimony, Yang’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Finally, Yang’s CAT claim fails because it is based on the same evidence the

agency found not credible, and he does not point to any other evidence that

compels the conclusion that it is more likely than not he would be tortured by or




                                          2                                     12-71303
with the acquiescence of the government if returned to China. See Shrestha, 590
F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                        3                                  12-71303